Case 2:19-cv-02107-PKH-MEF Document 21                 Filed 08/31/20 Page 1 of 2 PageID #: 372




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION


  THOMAS HENRY WILLIAMS                                                                PLAINTIFF

  v.                                    Civil No. 2:19-CV-02107

  COURT BAILIFF SIZEMORE                                                             DEFENDANT


                                               ORDER

         Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

 Currently before the Court is Plaintiff failure to obey a Court Order and failure to prosecute this

 case.

                                         I. BACKGROUND

         Plaintiff filed his Complaint on August 19, 2019. (ECF No. 1). On July 2, 2020, Defendant

 filed a Motion for Summary Judgment. (ECF No. 17). On July 8, 2020, the Court entered an

 Order directing Plaintiff to file his Summary Judgment Response by July 29, 2020. (ECF No. 20).

 In the Order, Plaintiff was advised that failure to submit his Response by the deadline would result

 in either Defendant’s facts being deemed admitted or in the dismissal of his case. (Id.).

         To date, Plaintiff has failed to submit his Response and has not otherwise communicated

 with the Court.

                                      II. LEGAL STANDARD

         Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

 from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

 1984). The local rules state in pertinent part:

         It is the duty of any party not represented by counsel to promptly notify the Clerk
         and the other parties to the proceedings of any change in his or her address, to
         monitor the progress of the case, and to prosecute or defend the action diligently. .

                                                   1
Case 2:19-cv-02107-PKH-MEF Document 21                 Filed 08/31/20 Page 2 of 2 PageID #: 373




        . . If any communication from the Court to a pro se plaintiff is not responded to
        within thirty (30) days, the case may be dismissed without prejudice. Any party
        proceeding pro se shall be expected to be familiar with and follow the Federal Rules
        of Civil Procedure.

 Local Rule 5.5(c)(2).

        Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

 case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

 court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

 the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

 41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

 with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

                                          III. ANALYSIS

        Plaintiff has failed to comply with a Court Order. Plaintiff has failed to prosecute this

 matter. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2)

 Plaintiff’s Complaint should be dismissed without prejudice for failure to comply with the Court’s

 Local Rules and Orders and failure to prosecute this case.

                                        IV. CONCLUSION

        For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

 PREJUDICE.

        IT IS SO ORDERED this 31st day of August 2020.


                                                               /s/P. K. Holmes, III
                                                               P. K. HOLMES, III
                                                               U.S. DISTRICT JUDGE




                                                   2
